Hatch, J. (concurring):
I concur in the opinion of Mr. Justice Ingraham delivered in this case) It has long been established that equity will not ordinarily interfere by injunction to restrain the collection of a tax, or to interfere with an assessment or an assessor. The reason for the *50rule rests upon the principie of a sound public policy, whiebj^quineg that the_me.asu-reaadd.pted-t:oi-the4aying-and-gathering_of the public revenues of the State should not be interfered withjfaud where the party has a substantial, adeqii5teYemE3y*at~láw~equity will not ordinarily interfere. (Western R. R. Co. v. Nolan, 48 N. Y. 513; Heywood v. City of Buffalo, 14 id. 534.) The case, therefore, in which equity will intervene to restrain the collection of a tax must-not only fall within some recognized head of equity jurisprudence, but must be attended with some extraordinary circumstance which clearly takes it out of the general rule. Both of these conditions are found, I -think, existent in the present case. It certainly is extraordinary that a municipality should be engaged in enforcing a tax upon property, which, concededly, the taxpayer has once paid. To compel payment of the tax, under such circumstances, is as clearly as unconscionable a proceeding as can Well be presented, or imagined; and the restraint of a court of equity has uniformly been interposed to prevent the enforcement of an unconscionable demand, in the absence of a certain, clear and adequate remedy at law. (Stilwell v. Carpenter, 59 N. Y. 414.) The authorities relied upon by the respondent recognize such cases as falling under the recognized head of equity jurisprudence. The plaintiff in the present (action may not resort to certiorari to remedy the mistake which has been committed without his fault, as the time has elapsed within Which that may be done, and while it is true that he may pay the tax and recover it back, unless' he be defeated upon-the ground of voluntary payment, or he may permit his goods to be sold and recover the amount which the sale produced, yet it is clear that neither one of these legal .rights give him that clear and ample protection embraced within the term" “ adequate remedy,” and equity has expressly said that where a party may not reap the full fruits through his remedy at law it is not, in an equitable sense, an . adequate remedy, and the court will interpose its equitable powers under such circumstances. (Bomeisler v. Forster, 154 N. Y. 229.) In that, case, in a sense, there was an adequate remedy at law, but the court found it insufficient to resist an appeal to the exercise of its equitable powers. The present is also such a casé;"and while we do not' intend by this decision to remove the barriers which surround the-collection of taxes, which have been erected by the decisions relating-*51to such questions, yet this case is so extraordinary in its character as to furnish an exception to the general rule.
The demurrer should, therefore, be overruled.
Judgment reversed, with costs, and demurrer overruled, with costs, with leave to the defendant to answer in twenty days on payment of costs in this court and the court below.